886 A.2d 629 (2005)
185 N.J. 339
ALLIANCE FOR DISABLED IN ACTION, INC. (ADA), a New Jersey Not-for-Profit Corporation, on Its Own Behalf and on Behalf of the Class, Plaintiff-Respondent and Cross-Appellant,
v.
RENAISSANCE ENTERPRISES, INC., a New Jersey Corporation and Renaissance Terrace, Inc., a New Jersey Corporation, Defendants-Appellants and Cross-Respondents, and
Salkin Group, Inc.; Renaissance Village I, a Condominium, a New Jersey Not-for-Profit Corporation; and The Renaissance at North Brunswick Master Association, a New Jersey Not-for-Profit Corporation, Defendants, and
Construction Official of the Township of North Brunswick, Defendant-Cross-Respondent.
Supreme Court of New Jersey.
Argued May 2, 2005.
Decided December 1, 2005.
Karin Duchin Haber argued the cause for appellants and cross-respondents (Haber & Silver, attorneys; Sherry L. Silver, of counsel; Ms. Silver and Carol E. Matula, Florham Park, on the briefs).
David J. Popiel, South Orange, argued the cause for respondent and cross-appellant (Harold B. Garwin, President, Community Health Law Project, attorney).
*630 John F. Gillick, North Brunswick, argued the cause for cross-respondent (Lynch Martin, attorneys).
Patricia E. Stern, Deputy Attorney General, submitted a letter in lieu of brief on behalf of the Department of Community Affairs (Peter C. Harvey, Attorney General of New Jersey, attorney).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in written per curiam opinion of the Appellate Division, reported at 371 N.J.Super. 409, 853 A.2d 334 (2004).
For affirmance  Chief Justice PORITZ and Justices LONG, LaVECCHIA, ZAZZALI, ALBIN, WALLACE, and RIVERA-SOTO  7.
Opposed  None.